579 S.E.2d 98 (2003)
356 N.C. 693
STATE of North Carolina
v.
Cedric WILSON, Jr. and Hayden Calvert.
No. 30P03.
Supreme Court of North Carolina.
February 27, 2003.
J. Matthew Martin, Hillsborough, Harry C. Martin, Charles L. Alston, Jr., for Wilson.
Joan M. Cunningham, Assistant Attorney General, William P. Hart, Special Deputy Attorney General, Garry W. Frank, District Attorney, for State.
Prior report: ___ N.C.App. ___, 574 S.E.2d 93.

ORDER
Upon consideration of the petition filed by the Attorney General in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of February 2003."